DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Patent Office has transferred this application to a different examiner.  Please direct any reply to this Office action to the examiner now identified on the cover sheet.
This is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 August 2020 has been entered.  
Status of the Claims
Applicant amended claim 8, cancelled claims 1, 5 and 6, and added four new claims, i.e., claims 9-12.  Claims 2-4 and 7 were cancelled previously by Applicant.  Claims 8-12 are pending.  All pending claims are under consideration.  
Status of the Rejections
The rejection of claims 1, 5, 6, and 8 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goldan (US 2010/0285151) is withdrawn in view of Applicant’s cancellation of claims 1, 5 and 
All rejections set forth in this Office action are new.  
Claim Rejections - 35 U.S.C. 112(a)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 8-12 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.
Claim 8, as recently amended, contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the invention, as now claimed.
Claim 8 states, in relevant part: “adding the ophthalmic composition into the container; adding a preservative to the ophthalmic composition, wherein the preservative is a stabilized hypochlorous acid…; upon adding the preservative, flushing the container with the inert gas; and sealing the container.”  
Paragraph [0045] on page 10 of the specification, as originally filed, contains the only disclosure relevant to the foregoing limitations.  Paragraph [0045] states as follows:  “According to one embodiment herein, the hypochlorous acid is manufactured and stabilized by a predetermined protocol. The hypochlorous acid is stored in a suitable container for topical ophthalmic application. Before packing the hypochlorous acid in the container, the container is flushed with an inert gas to remove any other air/gas and replace the gap with inert gas prior sealing
There is no reference in paragraph [0045] to adding hypochlorous acid to a pre-existing ophthalmic composition.  Rather, paragraph [0045] merely refers to storing hypochlorous acid, itself, in a container that has been flushed with an inert gas and sealed.  Consequently, paragraph [0045] does not provide adequate support for a combination of limitations requiring (1) adding an ophthalmic composition (i.e., the pre-existing ophthalmic composition) to a container that has been flushed with an inert gas, (2) adding hypochlorous acid to the ophthalmic composition in the container, and (3) thereafter, flushing the container with the inert gas.  Contrary to claim 8, paragraph [0045] indicates that the hypochlorous acid, itself, is the ophthalmic composition.  In other words, the hypochlorous acid and the ophthalmic composition are one and the same.
Given that none of Applicant’s claims, as originally filed, compensates for the deficiency in the specification identified above, the present application does not reasonably convey to persons skilled in the art that the inventor, at the time the application was filed, had possession of the combination of limitations presently recited in claim 8.  Thus, claim 8 and all claims depending thereon (i.e., claims 9-12) recite new matter.  35 U.S.C. 132(a) (“No amendment shall introduce new matter into the disclosure of the invention.”); see also MPEP § 608.04.  Accordingly, on the basis of the foregoing observations and reasoning, it is appropriate to reject claims 8-12 under 35 U.S.C. 112(a).  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.  
Claim 12 recites the following limitation: “wherein the stabilized hypochlorous acid added in a concentration ranging from 0.0005% v/v - 0.0010%.”  The maximum concentration recited in the claim — i.e., “0.0010%” — is unitless.  This raises a question or doubt as to the actual maximum concentration required by the claim.  Is it 0.0010% v/v?  Or something else?  Accordingly, the scope of claim 12 cannot be ascertained to a reasonable degree of certainty by persons having ordinary skill in the art.  For the purpose of compact prosecution, the examiner interprets the maximum concentration as 0.0010% v/v.
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Almas (US 2017/0266227 A1).
Almas is directed to “[d]isinfecting compositions containing hypochlorous acid
Almas discloses that the HOCl is stabilized by producing it in an air-free environment, which prevents the build-up of chlorine gases during the production process (para. [0048]).  See also para. [0050] (“The pipes and the mixing devices can be interconnected using seals such that all air can be purged from the system, allowing for methods of the invention to be performed in an air-free environment….Making HOCl in an air-free environment and under pressure allows for the production of HOCl that does not interact with gases in the air (e.g., oxygen) that may destabilize the produced HOCl.” (emphasis added)).  
Almas further discloses that “[t]he HOCl that has been produced in an air-free manner is collected and bottled in an air-free manner” and that “[p]lacing liquids into a bottle in an air-free manner is known in the art” (para. [0071]).  Methods include “filling the bottles under vacuum” and an “air-free filling method [that] involves filling the bottles in an environment of an inert gas that does not interact with the HOCl, such as an argon environment” (para. [0071] (emphasis added)).  
Almas provides that the disinfecting compositions comprising HOCl can be used “to treat biofilms affecting various parts of the body” (para. [0096]).  Almas discloses that the disinfecting composition can be administered to the eye to treat biofilm (para. [0096]).  Additionally, Almas discloses that the disinfecting composition “can be administered in the form of eye drops to fight eye infections, or can be used to clean or store contact lenses to prevent bacterial growth and biofilm formation” (para. [0112] (emphasis added)).  
Almas further discloses as follows: “Compositions of the invention can be administered topically to a subject, e.g., by the direct laying on or spreading of the composition on the epidermal or epithelial tissue of the subject.  The composition may be formulated as a liquid, powder, lotion, cream, gel, oil, ointment, gel, solid, semi-solid formulation, or aerosol spray.  Such formulations using appropriate carriers which are well known to a person skilled in the art.”  Para. [0091] (emphasis added).  “The composition may be provided in a gel or cream, which resists immediate evaporation or dispersal.”  Para. [0041].  “Gels, creams, ointments, oils, and other similar carriers for topical administration are known in the art.”  Para. [0041].  
Almas discloses that “[t]he hypochlorous acid can be present in about 10 ppm up to about 500 ppm or more” and that “[d]ifferent uses and types of tissue may require higher or lower concentrations” (para. [0037] (emphasis added)).  The examiner notes that the foregoing concentration range converts to a range of about 0.001% to 0.050% v/v.  That range is overlapped by the corresponding ranges recited respectively in claims 11 and 12 of the present application.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Furthermore, that range encompasses concentrations that are considered “effective” in “increasing the shelf-life” of an “ophthalmic composition” (claim 8), especially considering that claims 11 and 12 depend on claim 8.  Even the specification of the present application, as originally filed, evidences that stabilized hypochlorous acid acts both as a preservative and as an anti-microbial agent (page 5 at para. [0021]; page 9 at para. [0041]).  Applicant is reminded that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  MPEP § 2112.01(II), quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed.Cir. 1990).  Alternatively, the fact that Applicant has recognized that hypochlorous acid — a known antimicrobial useful for treating biofilms, etc. — acts also as a preservative cannot serve as a basis for patentability.  MPEP § 2145(II) (“‘The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.’”), quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
The rationale that supports the examiner’s conclusion that claims 8-12 are prima facie obvious is that all the claimed elements/steps were known in the prior art (Almas) and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); see also MPEP § 2143.02.  
Conclusion
Claims 8-12 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
23 March 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611